Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158934 & (22)(27)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 158934
                                                                     COA: 344555
                                                                     Macomb CC: 2005-000797-FH
  JACOB PLANTE,
           Defendant-Appellant.

  _____________________________________/

         By order of July 29, 2019, the application for leave to appeal the November 26,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Betts (Docket No. 148981). On order of the Court, the parties having filed a joint
  motion to remand this case to the Macomb Circuit Court, the motion is considered, and it
  is GRANTED. The application for leave to appeal is DISMISSED with prejudice and
  without costs. We REMAND this case to the circuit court for any further necessary
  proceedings. The motion to hold this case in abeyance is DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2021
         t0323
                                                                                Clerk